4/7/2021                       Case 1:21-cv-00301-RP Document     1-1 - AARO
                                                         Travis County   Filed- Details
                                                                                 04/07/21 Page 1 of 18
                                                                                 EXHIBIT A
                                          *          _(httDs://www.traviscountytx.goy).


    District Clerk - AARO - Attorney Access to Records Online

    Details
   Updated : Wednesday, April 7, 20214:36:36 AM


   Cause Number                                                                                        Request Documents (httos://www.traviscountvtx.g(
   D-l-GN-21-000772
   Style                                                                                                 New Search (/aaro/).

   HOPWOOD V. HOME DELIVERY LINK
   Filed Date
   2/22/2021
   Court
   126
   Type
   PERSONAL INJURY OTHER (GEN LIT)
   Case Status
   PENDING
   Action/Offense
   Hearing Date



   Attorney                         Type Party - Full/Business Party-Person

   ASPY P. CLARK                    DEFENDANT LIVING SPACES FURNITURE
   ASPYP.CLARK                      DEFENDANT HOME DELIVERY LINK INC
   BENNETT CHRISTOPHER              PLAINTIFF HOPWOOD, CLIFFORD
   WILLIAM


   Date             Court Party Description Category Pages

   4/2/2021         126 DF ANSWER/RESPONSE ANS-RESP 4                                        Download (/aaro/Default/GetPdf?barCodeld=7544849).
   3/10/2021        126 DF EXECUTED SERVICE SRVPROCESS 3                                     Download (/aaro/Default/GetPdf?barCodeld=7508949).
   3/2/2021         126        DF   ISS:CITATION ISSUANCE                                    Download (/aaro/Default/GetPdf?barCodeld=7496316).
   3/2/2021         126        DF   ISS:CITATION SEC ST-INS-HWY ISSUANCE                     Download (/aaro/Default/GetPdf?barCodeld=7496304).
   2/22/2021        126        PL   ORIGINAL PETITION/APPLICATION PET-PL                     Download (/aaro/Default/GetPdf?barCodeld=7498066).
   2/22/2021        126        PL   OTHER FILING OTHER                                       Download (/aaro/Default/GetPdf?barCode]d=7485626).
   2/22/2021        126        PL   OTHER FILING OTHER                                       Download (/aaro/Default/GetPdf?barCodeld=7485621).



     Request Documents (httDS://www.traviscountvtx.gov/district-clerk/records-reauest).


        New Search (/aaro/j.




                                                                                                                  ® 2021 Travis County, Texas - All rights reserved.




https://public.traviscountytx.gov/aaro/                                                                                                                                1/1
        Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 2 of 18
                                            EXHIBIT A


                                  The State of Texas


sem"ofpro,cess                          '   Phone:              512.463.5560
P-0-.BOT120TO... ^ f^^¥ ' "Fax: 5i^63.0873
Austin, Texas 78711-2079 \^^/ D,,, 7.1.1 por 'Relay Services
                                                                                   www.sos.texas.gov



                                       Ruth R. Hughs
                                      Secretary of State



March 22,2021                                                                2021-325973-1

                                                                        Include reference number
Home Delivery Link, Inc aka Home Delivery Inc.                            in all correspondence
32236 Paseo Adelanto, Suite C
San Juan Capistrano, CA 92675



^E: Clifford Hopwood vs Home Delivery Link Inc, et al
         126th Judicial District Court OfTravis County, Texas
        Cause No. D 1GN21000772




Dear Sir/Madam,

Pursuant to the Laws of Texas, we forward herewith by CERTIFIED MAIL, return receipt
requested, a copy of the process received by the Secretary of State of the State of Texas on March
9,2021.

CERTIFIED MAIL #71901046470101279320

Refer correspondence to:


Christopher W. Bennett
Law Offices ofZimmerman Zimmerman Cotner LeJeune Ressetar & Bennett
3501 West Waco Drive
Waco,T?C76710

Sincerely,

Service of Process
Government Filings
512-463-1662
GF/vm
Enclosure
                                                                                                                    viW
              Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 3 of 18
                                                    EXHIBIT A


                                                CITATION                                                i-i7-<^3J)
                                       THE STATE OF TEXAS
                                         CAUSE NO. D-t-GN-21-000772                    rows
                                                                                              ^s^^^^^
CLIFFORD HOPWOOD
                                                                                                 , Plaintiff
     VS.
HOME DELIVERY LINK, INC A/K/A HOME DELIVERY LINK AND LIVING SPACES FURNITURE
                                                                                                 , Defendant


TO: HOME DELIVERY LINK,INC A/K/A HOME DELIVERY, INC.
      BY SERVING THROUGH THE TEXAS SECRETARY OF STATE RUTH R. HUGHS OR HER AGENT/SUCCESSOR
      1019 BRAZOS STREET
      AUSTIN, TEXAS 78701

Defendant, in the above styled and numbered cause:

YOU HAVE BEEN SUED. You may employ an attorney. If you oy your attorney do not file a written
answer with the clerk who issued this citation by 10:00 A.M. on the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may
be taken against you. In addition to filing a written answer with the clerk, you may be required to
make initial disclosures to the other parties of this suit. These disclosures generally must be
made no latec than 30 days after you file your answer with the clerk. Find out more at
TexasLawHelp.org."




Attached is a copy of the PLAINITIFFS ORIGINAL PETITION of the PLAINITIFF in the above styled and
numbered cause, which was filed on FEBRUARY 22, 2021, in the 126TH,JUDICIAL DISTRICT COURT of
Travis County, Austin, Texas.


ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, March 02, 2021.

REQUESTED BY:
CHRISTOPHER WILLIAM BENNETT
3501 WEST WACO DRIVE
WACO, TO 767io ^QS&'Velva^L. Price
BUSINESS PHONE:(254)752-9688 FAX:(254)752-9680 ^ Travjs County Distrjct Clerk
                                                    Travis County Courthouse
                                                                     1000 Guadalu'pe, P.O. Box 679003 f78767)
                                                                     Austin,TX 78701

                                                                     PREPARED BY: RUBEN TAME2

                                                   RETURN —
Came to hand on the       day of                            at              o'clock M., and executed at

                                                       within the County of                             on the
     day of                              at          o'clock _ M. , by delivering to tha within named

                                                                                                        , each in

person, a true copy of this citation together with the PLAINTIFFS ORIGINAL PETITION, LAWYER REFERRALaccompanying

pleading, having first attached such

copy of such citation to such copy of pleading and endorsed on such copy of citation the date of delivery.
                                                                                                            f\>
                                                                                                  -'•''-*.' —*

Service                                 Fee;                     $          -^         '      -T.
                                                                     Sheriff / Constable / Authorized Pfiiraon
Sworn co and subscribed before me this tha
                                                                                                            I     ._/
                                                                                                           ^ •~:
     day of _ __, _ ,                                                By:.

                                                                                                          :&•

                                                                     Printed Name of Server   -"•••i-" <3
Notary Public, THE STATE OF TEXAS
                                                                                              co .^ •
                                                                                                         p^inty, Texas
D-l-GH-21-000772                              SERVICE FEE NOT PAID                                -P12"~- 000002304




                                                                  325973
       Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 4 of 18
                                            EXHIBIT A


                                                                        2/22/2021 3:26 PM
                                                                                       Velva L. Price
                                                                                       District Clerk
                                                                                      Travis County
                                                                                    D-1-GN.21-000772
                             ^Q D-1-GN-21-000772                                        Ruben Tamez



  CLIFFORD HOPWOOD,                               §         IN THE DISTRICT COURT OF
       Plaintiff,                                 §
                                                  §
  V.                                              §            TRAVIS COUNTY/TEXAS
                                                  §
  HOME DELIVERY LINK, INC. aka                    §
  HOME DELIVERY LINK and                          §
  LWING SPACES FURNITURE                          §
       Defendants.                                §          126TH_ JUDICIAL DISTRICT



                           PLAINTIFF'S OmGINAL PETITION



TO THE HONORABLE JUDGE OF SAID COURT:


         NOW COMES Clifford Hopwood, Plaintifif herein/ complaining of and about


Home Delivery Link and Living Spaces Furniture/ Defendant herein, who were acting in

conformity with the allegations in this Petition and for cause of action would show unto


the Court the following:

                             DISCOVERY CONTROL PLAN LEVEL


         1. Plaintiff intends that discovery be conducted under Discovery Level 2 of

the Texas Rules of Civil Procedure.


                                      PARTIES AND SERVICE


         2. Plaintiff CUfford Hopwood is an individual residing in Travis Coimty/

Texas.



         3. Defendant Home Delivery Link, Inc. is a foreign for-profit corporation and
     Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 5 of 18
                                          EXHIBIT A




is sued under its assumed or common name/ "Home Delivery Link"/ pursuant to TEX. R.


Civ. P. 28. As Defendant transacts business in Texas without being registered as reqmred


by Chapter 9 of the Texas Business Organizations Code and as Defendant fails to appoint


or maintain a registered agent in Texas, Defendant may be served through the secretary


of state pursuant to section 5.251 of the Texas Business Organizations Code. Service of


said Defendant as described above can be effected by certified mail, return receipt


requested.


         4. Defendant Living Spaces Furniture is a foreign for-profit company


registered to do business in the state of Texas and is sued under its assumed or common


name pursuant to TEX. R. Qv. P. 28. Defendant may be served pursuant to sections 5.255


of the Texas Busmess Organizations Code by serving its registered agent: Capitol


Corporate Services/ Inc./ 206 E. 9fh Street/ Suite 1300, Austin, Texas 78701-4411. Service


of said Defendant as described above can be effected by certified mail/ return receipt


requested.


                                    JURISDICTION AND VENUE


         5. Plaintiff seeks only monetary relief over $250,000 but not more than


$1,000,000.


         6. The subject matter in controversy is within the jurisdictional limits of this

Court.


         7. This Court has jurisdiction over Defendants because they purposely availed



                                            -2-
      Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 6 of 18
                                         EXHIBIT A




themselves of the privilege of conducting activities in the State of Texas and established


minimum contacts sufficient to confer jurisdiction over said Defendant, and the


assumption of jurisdiction over Defendant will not offend traditional notions of fair play


and substantial justice and is consistent with the constitutional requirements of due


process.


       8. In addition, and in the alternative. Plaintiff would show that Defendants


had continuous and systematic contachs with the State of Texas sufficient to establish


general jurisdiction over said Defendants.


       9. In addition, and in the alternative. Plaintiff would also show that the cause


of action arose from or relates to the contacts of Defendants to the State of Texas,


conferring specific jurisdiction with respect to said Defendant.


       10. Venue in Travis County is proper in this cause under TEX. Civ. PRAC. &


REM. CODE §15.002(a)(l) because all or a substantial part of the events or omissions giving


rise to this lawsuit occurred here.


       11. All conditions precedent have been met or have occurred.


                                          FACTS

       12. On or about March 23,2019, Plaintiff entered the Living Spaces Furniture


warehouse in PflugerviUe, Texas while working as a delivery driver for Black Sheep, LLC.


While in the warehouse. Plaintiff was run into by Christopher Brunell, while Brunell was


in the course and scope of his employment with Defendants/ knocking Plaintiff to the



                                             -3-
      Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 7 of 18
                                          EXHIBIT A




ground and cause Plaintiff to suffer serious physical injuries.

                          PLAINTUFF'S CLAIM AGAINST DEFENDANTS


       13. Christopher BruneU had a duty to exerdse the degree of care that a


reasonably careful person would use to avoid harm to others under circumstances like


those described herein.


       14. Plaintiffs personal injuries were proximately caused by Brunell's negligent,


careless, and reckless disregard of said duty.


       15. The negligent, careless, and reckless disregard of duty of Brunell consisted


of/ but is not limited to/ the following acts and omissions:


              a. BruneU's failure to keep a proper lookout for Plaintiffs safety that


                 would have been maintained by a person of ordinary prudence under


                 the same or sknilar circumstances;


              b. BrunelTs failure to be attentive to his surroundings; and


              c. BrunceU's failure to avoid colliding with Plaintiff.


       16. Each of such acts and omissions by Defendant/ singularly or in combination


with others/ constihited negligence which proximately caused the collision and the


personal injuries which Plaintiff suffered.

       17. Under the doctrine of respondeat superior. Defendants are vicariously liable


for the actions of their respective employee(s) who were acting within the course and


scope of their employment with Defendant.



                                              -4-
     Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 8 of 18
                                          EXHIBIT A




                                DAMAGES FOR PLAINTIFF


      18. As a direct and proximate result of the occurrence made the basis of this


lawsuit, and Defendant's acts as described herein/ Plaindff was caused to suffer injuries


to her person and to incur the following damages:


             a. Reasonable medical care and expenses in the past. These expenses were


                 incurred by her for the necessary care and treatment of the injuries


                 resulting Sxom title accident complained of herein and such charges are


                 reasonable and were usual and customary charges for such ser/ices in


                 the Texas counties in which they were incurred;


             b. Reasonable medical care and expenses whidh, in all probability, will be


                 incurred m the future;


             c. Physical pain and suffering in the past;


             d. Physical pain and suffering which will/ in all probability, be incurred in

                 the future;


             e. Physical unpairment in the past;


             f. Physical impairment which, in all probability, will be suffered in the


                 fuhire;


             g. Lost wages in the past;

             h. Loss of earning capacity which/ in all probability, will be concerned in


                 the future.



                                            -5-
      Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 9 of 18
                                          EXHIBIT A




                                          PRAYER


       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfuUy prays that

Defendants be dted to appear and answer herein/ and that upon a final hearing of the


cause/ judgment be entered for Plaintiff against Defendants for damages in an amount


within fhe junsdictional limits of the Court; together with pre-judgment interest at the

maximum rate allowed by law; post-judgment interest at fhe legal rate, costs of court;


and such other and further relief to which Plaintiff may be entitled at law or in equity.




                                          Respecthilly submitted/

                                          LAW OFFICES OF ZlMMERMAN, COTNBR,
                                          LEjEUNE, RESSETAR, BENNETT & LANE
                                          A Professional Corporation
                                          3501 West Waco Drive
                                          Waco/ Texas 76710
                                          (254) 752-9688
                                          (254) 752-9680 (fax)



                                          BY: /s/ Christopher W. Bennett
                                             Christopher W. Bennett
                                             State Bar No. 24069367
                                              cbennett@zlawhelp.com


                                          ATTORNEYS FOR PLAINTIFF




                                            -6-
         Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 10 of 18
                                              EXHIBIT A




                       Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Julie Pledger on behalf of Christopher Bennett
Bar No. 24069367
jptedger@zlawhelp.com
Envelope ID: 50782335
Status as of 2/23/2021 2:19 PM CST

Associated Case Party: Clifford Hopwood

Name                    BarNumber   Email                   TimestampSubmitted     Status

Christopher W.Bennett               cbennett@zlawhalp.com   2/22/2021 3:28:65 PM   SENT
Julie Neal                          jpledger@zlawhelp.com   2/22/2021 3:26:55 PM   SENT
      Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 11 of 18
                                                      EXHIBIT A




THE LAWYER REFERRAL SERVICE OF CENTRAL TEXAS
AHe^fvvUCwfwvOon




                                  IF YOU NEED A LAWYER
                                  AND DON'T KNOW ONE,
                     THE LAWYER REFERRAL SERVICE
                                                  CAN HELP

                                              512-472-8303
                                            866-303-8303 (toll free)
                                             www.AustinLRS.com

                                            Weekdays 8:00 am to 4:30 pm
                            $20.00 for first half hour attorney consultaUon
            (free consultations for personal injury, malpractice, worker's compensation,
                                    bankruptcy, and social security disability)

                   This service Is certified as a lawyer referral service aa required by the State of Texas
            _-__.-_ __^_ under Chapter 852, Occupations Code. Certificate No. 9303




            Sl USTED NECESITA EL CONSEJO DE UN
               ABOGADO Y NO CONOCE A NINGUNO
                                            PUEDE LLAMAR
                     A LA REFERENCIA DE ABOGADOS

                                              512-472-8303
                                         866-303-8303 (llame gratis)
                                              www.AustinLRS.com

                          Abierto de lunes a viemes de 8:00 am-4:30 pm
                   $20.00 par la primera media hora do consulta con un abogado
                  (la consults es gratis sl se trata de daflo poreonal, negllgencla,
            lndemnlzad6n al trabajador, bancarrota o par tncapacldad del Soguro Social)

                   This service Is certified as a lawyer referral service as required by the State of Texas
                                 under Chapter 952, bccupatlona Codo. Cortlflcfato No. 9303
                  Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 12 of 18
                                                                         EXHIBIT A

                                                                                                                           3/10/2021 2:18 PM
                                                                                                                                                   Velva L. Price
                                                                       CITATION                                                                    District Clerk
                                                            THE STATE OF TEXAS                                                                    Travis County
                                                              CAUSE NO. D-1-GN-21-000772                                                        D-1-GN-21-000772
                                                                                                                                                    Norma Ybarra
CLIFFORD HOPWOOD
                                                                                                                                .Plaintiff-,.
   vs.
HOME DELIVERY LINK, INCA/K/A HOME DELIVERY LINK AND LIVING SPACES FURNITURE
                                                                                                                                , De ap,ant

TO: LIVING SPACES FURNITURE
         BY SERVING ITS REGISTERED AGENT CAPITOL CORPORATE SERVICES, INC.
         206 E. 9TH STREET                                                                         #1300                        '
         AUSTIN, TEXAS 78701-4411

Defendant, in the above styled and numbered cause:

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer ..'ti. the clerk who issued this
citation by 10:00 A.M, on the Monday next following the expiration of twenty days after you were servek th: • ',ltation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be ':'iu 'ed to make initial disclosures to the
other parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out
more at TexasLawHelp.org."



Attached is a copy of the PLAINTIFFS ORIGINAL PETITION of the PLAINTIFF in the above styled ; o;/'iUmbered cause, which was filed on
FEBRUARY 22.2021 in the 126TH JUDICIAL DISTR)CT_GOyRT of Travis Counly, Austin, Texas.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, March 02, 2021 .

REQUESTED BY:
CHRISTOPHER WILLIAM BENNETT
                                                                                          ?%.                              ^M^^
3501 WEST WACO DRIVE
WACO, TX 76710                                                                            X
                                                                                      lit.^^Velva L. Price
BUSINESS PHONE:(254)752-9688 FAX:(254)752-9680                                              Travjs County District Clerk
                                                                                            Travis County Courthouse
                                                                                            1000 Guadalupe, P.O. Box 679003 (78767)
                                                                                            Austin, TK 76701

                                                                                      PREPARED BY:RUBEN TAMEZ


                                                                        RETURN -----------

Came to hand on the          day of                                  at o'clock M., and executed at

                                                              -_. ;within the County of                           on the         day of
                                    at.        o'clock t tih.,

by delivering to the within named                                                                         ., each in person, a true copy of this citation

together with the PLAINTIFFS ORIGINAL PETIW i^.^WYER REFERRAL accompanying pleading, having first attached such copy of such citation to

                                                                                                  8% Attached of
such copy of pleading and endorsed on such:jo, >' ot citation the date of delivery.


Service Fee: $ __
                                                                                           Sheriff / Constable / Authorized Person

Sworn to and subscribed before me>>~!<; >.">

                                                                                           By._

         day of
                                                                                           Printed Name of Server



                                                                                                                                   County, Texas
Notary Public, Th'';.t:Th,t OF TD<AS


D-I-GN-ZI-OO'""^                                                            SERVICE FEE NOT PAID                                          P01 -000103756
                Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 13 of 18
                                                          EXHIBIT A




126th Judicial District Court ofTRAVIS County, Texas

Cause No. D-l-GN-21-000772

  Clifford Hopwood


      I'lciinliJ]'.

  Home Delivery Link, Inc. aka Home Delivery Link and Living Spaces Furniture




      Defendant,                                                                     ,:;
                                               AFFIDAVIT OF SERVICE
                                                        Corporalion/Biisincss

I, Mark S. Burrow, make statement to the fact, that I am a competent person inoi. ('"•-! 18 years of age or older and noi ;i
party to this action nor interesled in the outcome of this suit. I am a certified i^ivcite process server authorized by the
Judicial Branch Certification Commission of Texas and remain in good stanrl.in'Wi' received the document(s) stated below
on 03/02/2021 at 2:01 PM instructing for same to be delivered up.',,.: ,>-!ving Splices Furniture by serving its
registered agent Capitol Corporate Services, Inc. V



  That 1 delivered to:              Living Spaces Purnilure by servi.'.g !ts;.;'cgisle.red agcnl Capitol Corporate Services. Inc.




  At the address of:                206 E. 9th Street, Suite 130(,,-^Aistin. TX 78701 located in the County of Travis


  On this date and time:            3/9/2021 at 10:40 AM -^:'

  In the manner:                    by personally delper-ng the document(s) to the AUTHORIZED PERSON, Paul Morales
                                    Agent For Ser'ice'Of Process.


  The following document(s): Citation^P'0;!,^ Original Petition; Lawyer Referral Service




Coninii'lits:




1 SOLEMN LYAflFIRV/. "1 K            penalties of perjury thai the content;, of the foregoing paper are true, correct, and
within my pi



Mark S' Burr >y^SC-'                       "022

SUBSCJ( ^ AND SWORN TO BY Mark S. Burrow on this _.,j(i2_ day of
                                                                           ^                                                   ,2021,10
^est vyiti.'sses my liand and seal ofoftlce.



^MM^A^...                                                                                                Service l-'ce: $_ U! <-/_i I
No) try Public, State of Texas
                                                                                  Ziinineniiiin, Zimincnnan. C'olner. Le.leune & Kcsscliir

     ^^ 8RENDA ATTEBERRY                                                                                                Job ID,'/: 21 OO-II ?
    ^ A;-^ Notary Public, State of Toxas                                                                                                Kc?:
   IC^.^5 Comm, Expires 08.10-2023
     •^t^     Notary IDJ 02^50^
      '/.t"lt\\'.--»«.™-'m^.'n^>«^~~™*»^
             Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 14 of 18
                                              EXHIBIT A


                          Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 51346154
Status as of 3/10/2021 3:20 PM CST

Associated Case Party: Clifford Hopwood


 Name                   BarNumber   Email                   Timestanp^ubmitted     Status

Christopher W.Bennett               cbennett@zlawhelp.com   3/10;r)G^'2:18:32 PM   SENT
Julie Neal                          jpledger@zlawhelp.com   3/.W021 2:18:32 PM     SENT
       Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 15 of 18
                                              EXHIBIT A
                                                                                    4/2/2021 1:05 PM
                                                                                                    Velva L. Price
                                                                                                    District Clerk
                                                                                                  Travis County
                                                                                                D-1-GN-21-000772
                                 CAUSE NO. D-l-GN-21-000772
                                                                                                 Nancy Rodriguez

CLIFFORD HOPWOOD                                               IN THE DISTRICT COURT OF

V.                                                             TRAVIS COUNTY, TEXAS

HOME DELIVERY LINK, INC. aka                       §
HOME DELFVERY LINK and                            §
LIVING SPACES FURNITURE                           §            126™ JUDICIAL DISTRICT


              DEFENDANTS' ORIGINAL ANSWER WITH JURY DEMAND


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME, HOME DELIVERY LINK aka HOME DELIVERY LINK and LIVING

SPACES FURNITURE, Defendants, in the above numbered and entitled cause, and file this Original

Answer and for such Answer would respectfully show the following:

                                                  1.



       Defendants invoke the provisions of Rule 92, Texas Rules of Civil Procedure; and do thereby

exercise their legal right to require Plaintiff to prove all the allegations of his pleading, which are

denied, and, accordingly. Defendants generally deny the allegations of Plaintiffs pleading and

demand strict proof thereof by a preponderance of the evidence.

                                                  2.



                                  AFFIRMATIVE DEFENSES

       Defendants would show that Plaintiffs damages, if any, were solely caused by matters or

conditions not under the control of Defendants, or by conduct of parties over whom Defendants had

no control. Said damages were caused in whole or in part by Plaintiffs' own negligence, acts or


omissions. Accordingly, Defendants assert all rights, privileges and remedies afforded or available




                                 ORIGINAL ANSWER AND REQUEST FOR JURY
      Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 16 of 18
                                              EXHIBIT A




to it pursuant to Chapter 33 of the Texas Civil Practices & Remedies Code, and all applicable

common and statutory laws of the state of Texas.


                                                   3.



         Additionally, and/or in the alternative, Defendants would affirmatively show that Plaintiffs

injuries and damages, if any, were caused by an unavoidable accident and/or were not the result of


negligence of any person or party.


                                                   4.



         Defendants allege that the actions and omissions of the Plaintiff and/or other various third

parties were the sole proximate cause of the alleged injuries and damages, if any, sustained by

Plaintiff. Defendants would affirmatively show that Plaintiffs injuries and damages, if any, were

caused by the negligence of a third party, including conduct, acts, or omissions of Plaintiffs

employer. Black Sheep, LLC, whose negligence may include hiring, training and supervision of

Plaintiff that contributed to the accident made the basis of this lawsuit.


                                                   5.

                                      REQUEST FOR JURY

         Defendants in the above styled and numbered cause respectfully request that this matter be

set upon the Court's jury docket for trial by jury at such time as it is set for trial. Defendants would

show that in conjunction with this request the requisite jury fee has been tendered to the Clerk of the

Court.


         WHEREFORE, PREMISES CONSTOERED, Defendants pray that Plaintiff recover

nothing, that Defendants recover costs of court, and Defendants request general relief.




                                  ORIGINAL ANSWER AND REQUEST FOR JURY
      Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 17 of 18
                                           EXHIBIT A




                                             Respectfully submitted,

                                             NAMAN, HOWELL, SMITH & LEE, LLC
                                             8310 Capital of Texas Highway North, Suite 490
                                             Austin, Texas 78731
                                             Phone: 512-479-0300
                                             Fax: 512-474-1901
                                             asDv(%namanhowell. corn




                                             BY:
                                                       P. ClarTAspy ^
                                                       State Bar No. 013 94170
                                                       Madison Preston
                                                       State Bar No. 24065835

                                             ATTORNEYS FOR DEFENDANTS




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded by the manner indicated below to all counsel of record on this 2nd day of April 2021.


Christopher Beimett
Law Offices ofZimmerman, Cotner, LeJeune, Ressetar, Bermett & Lane
3 501 West Waco Drive
Waco, Texas 76710




                                            P. Clark A'spy




                               ORIGINAL ANSWER AND REQUEST FOR JURY
Case 1:21-cv-00301-RP Document 1-1 Filed 04/07/21 Page 18 of 18
                            EXHIBIT A




                                                         '"""""•"


            Associate^Z'z:18PMCSr
           ?s^—^"y; c"ffor^°p^ood
